UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VR OPTICS, LLC, a Delaware Corporation,

                                         Plaintiff,
                                                               16-CV-6392 (JPO)
                       -v-
                                                            OPINION AND ORDER
 PELOTON INTERACTIVE, INC.,

                                       Defendant.


 PELOTON INTERACTIVE, INC.,

                             Third-Party Plaintiff,

                       -v-

 VILLENCY DESIGN GROUP, LLC, ERIC
 VILLENCY, and JOSEPH COFFEY,

                         Third-Party Defendants.

J. PAUL OETKEN, District Judge:

       In 2012, fitness company Peloton Interactive, Inc. (“Peloton”) recruited Villency Design

Group LLC (“VDG”) to design, develop, and manufacture an interactive stationary bike with an

integrated tablet computer. Before their agreement expired, VDG learned of a patent that might

be infringed by the contemplated bike and one of Peloton’s other products. The sole owners and

members of VDG formed a new LLC, VR Optics (“VRO”), and VRO acquired the patent. VRO

brought this action against Peloton for infringing the patent. Peloton counter-sued and brought

contract and tort claims against VDG and its two members.

       Before the Court now are Peloton’s motion for summary judgment of patent

noninfringement and invalidity, cross-motions for summary judgment on Peloton’s claims

against VDG and its members, and a smattering of evidentiary motions and motions to seal


                                                 1
related to the dispositive motions. The Court concludes that there is no genuine dispute of fact

that the asserted patent is invalid because it is anticipated by prior art. Peloton’s motion for

summary judgment of invalidity is therefore granted, and the Court has no occasion to reach the

issues regarding noninfringement or the admissibility of the parties’ related expert opinions,

except to the extent necessary to decide invalidity. As to the claims against VDG and its

members, the Court grants in part and denies in part each cross-motion for summary judgment.

I.     Background

       The following facts are taken from the parties’ statements of undisputed material facts.

The Court eschews recitation of facts not directly pertinent to the Court’s disposition of the

pending motions.

       VDG is a limited liability company of which Defendants Joseph Coffey (“Coffey”) and

Eric Villency (“Villency”) are the owners and sole members. (Dkt. No. 209 (“VRO/VDG SOF”)

¶¶ 1–2, 5, 8.) Villency serves as Chief Executive Officer. (Id. ¶ 5.) Peloton is a hardware,

software, and media company that brings fitness class experiences to users in their homes

through live and on-demand content. (Dkt. No. 197 (“Peloton Contract SOF”) ¶ 3.)

       A.      The 2012 and 2014 Agreements

       In 2012, Peloton contracted with VDG to design and produce at least some portion of

Peloton’s first product, an interactive stationary bike equipped with an integrated computerized

touchscreen console and streaming technology (the “Peloton Bike”). (VRO/VDG SOF ¶¶ 52–

55; Peloton Contract SOF ¶ 5.) The exact scope of VDG’s work under that agreement (the

“2012 Agreement”) is disputed by the parties, but they agree it included at least designing the

bike’s physical frame. (See Dkt. No. 286 ¶ 5.) Pursuant to the 2012 Agreement’s terms, VDG

guaranteed that “[a]ll Bike Intellectual Property provided by [VDG] . . . [would] be originally




                                                  2
created exclusively by” VDG and would “not infringe upon the rights of any third party.” (Dkt.

No. 262, Ex. 17 (“2012 Agmt.”) at § 2.7(c).)

       On June 24, 2014, Peloton and VDG executed a second, more comprehensive written

agreement, entitled “Bike Development and Services Agreement” (the “2014 Agreement”). (See

Peloton Contract SOF ¶ 50.) This agreement provided, among other things, that “All Bike

Intellectual Property provided by [VDG] is, has been and will be originally created exclusively

by [VDG] and that the Bike Intellectual Property does not and will not infringe upon the rights of

any third party[.]” (Dkt. No. 262, Ex. 45 (“2014 Agmt.”) § 8.2(a)(3).) It further provided that

VDG would “indemnify, defend and hold harmless Peloton” against claims “arising out of, or

relating to, any violation or alleged violation of any intellectual property rights regarding any of

the Bike Intellectual Property.” (Id. ¶ 7.1(b).)

       B.      The ’513 Patent

       In January 2016, before the expiration of the 2014 Agreement, VDG’s representative

began discussions to acquire U.S. Patent 6,902,513 (the “’513 Patent”), titled “Interactive Fitness

Equipment,” from the patent’s then-owner. (See Dkt. No. 286 ¶¶ 82–87.) On June 20, 2016,

articles of organization of a new limited liability company, VR Optics (“VRO”), were filed with

the State of New York. (See VRO/VDG SOF ¶ 99.) Coffey and Villency — the owners and sole

members of VDG — are also the owners and sole members of VRO. (Id. ¶ 16.) Shortly after the

expiration of the 2014 Agreement in July 2016, VRO and the seller executed an agreement

transferring ownership of the ’513 Patent to VRO. (Id. ¶ 18.)

       The ’513 patent is “generally directed to computerized fitness equipment,” such as a

stationary bike, ski machine, or treadmill, that “simulate[s] . . . actual race conditions with other

users.” See U.S. Patent No. 6,902,513 col. 2 ll. 57–59 (filed June 7, 2005). For example, in one

embodiment of the claimed invention, a “system having a plurality of exercise bikes” is


                                                   3
“configured to exchange operational and performance information over a communication link.”

Id. col. 10 ll. 52–55. The “bikes . . . may include displays to . . . provide visual, audible, or other

information to the users.” Id. col. 10 ll. 55–57. VRO has produced a report from its expert,

Steven Lenz, opining that Peloton infringes claims 1, 2, 3, 4, 5, 6, 12, 13, 15, 16, and 17 of the

’513 patent, of which claims 1 and 6 are independent.1 (See Dkt. No. 218, Ex. E (“Lenz Opening

Rpt.”) ¶ 17.)

        C.      Procedural History

        On August 11, 2016, VRO initiated this patent action, alleging that Peloton had infringed

the ’513 Patent. (See Dkt. No. 1.) On December 30, 2016, Peloton filed an answer to the

operative complaint, alleging counterclaims against VRO (Dkt. No. 41), as well as a third-party

complaint against VDG, Eric Villency, and Joseph Coffey (Dkt. No. 42). VRO, VDG, and the

individual third-party defendants moved to dismiss claims against them, but this Court issued an

opinion and order denying the motions on August 18, 2017. See VR Optics, LLC v. Peloton

Interactive, Inc., No. 16-CV-6392, 2017 WL 3600427 (S.D.N.Y. Aug. 18, 2017) (Dkt. No. 57).

On August 2, 2018, the Court held a Markman hearing to construe the ’513 patent’s disputed

terms, and an opinion and order on claim construction followed on November 4, 2018. See VR

Optics, LLC v. Peloton Interactive, Inc., 345 F. Supp. 3d 394, 397 (S.D.N.Y. 2018) (Dkt. No.

112).

        Pending now are Peloton’s motion for summary judgment on the patent claims (Dkt. No.

199), cross-motions for summary judgment on Peloton’s claims against VDG, Coffey, and

Villency (Dkt. Nos. 196, 207), several evidentiary motions (Dkt. Nos. 172, 173, 180, 187, 190),



       Lenz’s report also opined that Peloton infringed claims 18 and 19 of the ’513 patent, but
        1

VRO has not pursued those claims. (See Dkt. No. 218, Ex. A (“Lenz Rebuttal Rpt.”) ¶ 18 &
n.2.)


                                                   4
and numerous motions to seal. (See Dkt. Nos. 178, 185, 189, 195, 203, 219, 223, 229, 230, 234,

241, 254, 255, 256.) These motions are fully briefed and ripe for the Court’s consideration.

II.    Legal Standard

       Under Federal Rule of Civil Procedure 56, a court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). While “[s]ummary judgment must be

granted against a party who has failed to introduce evidence sufficient to establish the existence

of an essential element of that party’s case, on which the party will bear the burden of proof at

trial,” it is the party moving for summary judgment that “has the initial responsibility of

identifying the legal basis of its motion, and of pointing to those portions of the record that it

believes demonstrate the absence of a genuine issue of material fact.” Novartis Corp. v. Ben

Venue Labs., Inc., 271 F.3d 1043, 1046 (Fed. Cir. 2001).

       In the context of a patent infringement suit, “the ultimate burden of proving infringement

rests with the patentee,” so “an accused infringer seeking summary judgment of noninfringement

may meet its initial responsibility either by providing evidence that would preclude a finding of

infringement, or by showing that the evidence on file fails to establish a material issue of fact

essential to the patentee’s case.” Id.; see also TechSearch, L.L.C. v. Intel Corp., 286 F.3d 1360,

1369 (Fed. Cir. 2002). But “[b]ecause patents are presumed valid, ‘a moving party seeking to

invalidate a patent at summary judgment must submit such clear and convincing evidence of

facts underlying invalidity that no reasonable jury could find otherwise.’” TriMed, Inc. v.

Stryker Corp., 608 F.3d 1333, 1340 (Fed. Cir. 2010) (quoting SRAM Corp. v. AD-II Eng’g, Inc.,

465 F.3d 1351, 1357 (Fed. Cir. 2006)).




                                                  5
III.    Discussion

        A.      VRO’s Patent Claims

        The Court first addresses Peloton’s motion for summary judgment of noninfringement

and invalidity, because the disposition of VRO’s patent claims bears on the outcome of Peloton’s

claims against VDG and the Individual Defendants. The Court concludes that the ’513 patent is

invalid because it is anticipated by prior art.

        Anticipation requires “that a single prior art reference disclose each and every limitation

of the claimed invention, either expressly or inherently.” SRI Int’l, Inc. v. Cisco Sys., Inc., 930

F.3d 1295, 1306 (Fed. Cir. 2019). Anticipation is a question of fact, but it nonetheless may be

decided on summary judgment if there are no genuine issues of material fact to be decided. See

Hazani v. U.S. Int’l Trade Comm’n, 126 F.3d 1473, 1477 (Fed. Cir. 1997).

        U.S. Patent No. 6,997,852 (the “Watterson Patent”), an allegedly anticipatory reference

identified by Peloton, discloses a system intended to recreate the motivational and instructional

benefits of group exercise in a home setting using a remote communication system. See U.S.

Patent No. 6,997,852, at [57] (filed Feb. 14, 2006). As to the Watterson Patent, several basic

matters are undisputed. First, there is no dispute that the Watterson patent is a single reference

that describes prior art. And there is also no dispute that the Watterson patent discloses all of the

independent claims’ limitations, save one. The validity of the patent at the heart of this

sprawling, years-long litigation rests, then, on the thin reed of this single element.

        The limitation on which VRO rests its case discloses “logic configured to drive the

display in response to both the first and second performance parameters, such that a performance

comparison between the fitness equipment and at least one remote fitness equipment is visually

displayed.” ’513 Patent col. 23 ll. 30–35. (In claim 6, the word “drive” is replaced by “control,”

but the difference is immaterial. See id. col. 24 l. 2; VR Optics, 345 F. Supp. 3d at 401.) This


                                                  6
Court previously construed the limitation, consistent with its plain and ordinary meaning, to

disclose “logic configured to drive the display to visually display a difference in performance

between the fitness equipment and at least one remote fitness equipment based on a difference

between the first and second performance parameters.” Id. at 411. In reaching that conclusion,

this Court noted that such a construction is “consistent with all of the numerous descriptions of

the ‘comparison’ displays provided in the [’513] specification,” which include, among other

things, “a visual read indication [that] show[s] where the particular user is in relation to the user

or users that are operating the coupled fitness equipment.” Id. at 411 (second quoting ’513

Patent col. 5 ll. 29–33 (alterations in original) (emphasis added)).

       Peloton argues that the Watterson Patent discloses the “difference in performance”

display element because it contemplates a “personalized race” between “two or more

individuals . . . where they may race one against the other, while viewing graphical

representations of the distan[ce], time, and speed of the other competitors,” and a “display [that]

may include a racing track that shows a relative position of each competitor one with another, or

a trail that each competitor races along.” (’852 Patent col. 44 ll. 32–37, 60–62.) The Court

agrees. Indeed, in its claim construction opinion, this Court previously cited as an exemplar of

the “performance difference” limitation an embodiment from the ’513 specification — “a visual

read indication [that] show[s] where the particular user is in relation to the user or users that are

operating the coupled fitness equipment” — that is materially indistinguishable from that

described in the Watterson Patent. See VR Optics, 345 F. Supp. 3d at 411 (quoting ’513 Patent

col. 5 ll. 29–33 (alterations in original) (emphasis added)).

       The report of VRO’s expert, Steven Lenz, fails to create a genuine factual dispute on this

issue. In Lenz’s view, Watterson does not disclose the “difference in performance” element




                                                  7
because each of the embodiments described in the Watterson specification requires “users to

make their own comparisons.” (Lenz Rebuttal Rpt. ¶ 40–41.) Because the prior art shunts the

mental burden of the comparison onto a user, Lenz opines, the track display falls outside the

ambit of the ’513 limitation as construed by the Court, which requires the display of a difference

in performance, not merely the display of raw, noncomparative data. (See id.)

       “[E]xpert witnesses,” however, may not “offer testimony that conflicts with the Court’s

construction of the claim.” Plew v. Ltd. Brands, Inc., No. 08-CV-3741, 2012 WL 379933, at *3

(S.D.N.Y. Feb. 6, 2012). Lenz’s opinion rests on an unduly cramped reading of this Court’s

prior construction. A display of the relative position of each competitor on a simulated track is a

spatial representation of the competitors’ relative performance; it is, in short, a performance

comparison, just as an ordinal ranking is a numerical representation of the competitors’ relative

performance. The embodiment described in the Watterson Patent no more requires a user to

manually execute the comparison than any other conceivable display of relative performance.

Lenz’s opinion is therefore inconsistent with the plain and ordinary meaning of the claim’s terms

as set out in the Court’s prior construction. It is thus excluded, and in the absence of Lenz’s

opinion, VRO has introduced no evidence to controvert Peloton’s evidence of anticipation.

       Next, VRO contends that, invalidity of the independent claims notwithstanding, the

dependent claims of the ’513 patent survive summary judgment. (Dkt. No. 231 at 15 n.12.) That

is because, according to VRO, Peloton did not argue that the dependent claims were anticipated

by the Watterson Patent in its opening brief. (See id.) Not so. Though Peloton directed the bulk

of its briefing to the limitations with respect to which VRO’s expert disputed anticipation,

Peloton’s opening brief unambiguously asserted that “Watterson explicitly discloses each

limitation of the ’513 patent’s asserted claims and therefore anticipates and renders these claims




                                                 8
invalid.” (Dkt. No. 278 at 16–17 (emphases added).) In response, VRO did not lodge any

substantive defense of the validity of the dependent claims, instead focusing its briefing on the

independent claims.

       Moreover, Peloton’s Local Rule 56.1 Statement of Material Facts methodically

cataloged, with citations to admissible evidence, where Watterson disclosed each limitation of

the dependent claims. (See Peloton Patent SOF ¶¶ 111–120.) VRO marked each of these

statements as disputed in its counterstatement of material facts, but did not identify any contrary

evidence. Instead, it repeated a rote complaint that each statement was conclusory and

implausibly claimed the statements were ambiguous.2 (See Dkt. No. 232 at 85–86.) Contrary to

VRO’s protestations, each of the paragraphs at issue stated a factual proposition respecting the

content of the Watterson patent and supported that proposition by citing the relevant portion of

the patent and record. Though these statements bear legal consequence, they were factual

statements validly included in the Rule 56.1 statement. Anticipation is, after all, a question of

fact. See Hazani, 126 F.3d at 1477. When a party opposing summary judgment fails to

controvert a fact set forth in the moving party’s Rule 56.1 statement with its own admissible

evidence, that fact is deemed admitted. Giannullo v. City of New York, 322 F.3d 139, 140 (2d




       2
           By way of illustration, paragraph 111 states: “Watterson discloses that the fitness
equipment can be a treadmill, a skiing machine, an exercise bike, a rowing machine, a stepping
machine, and an orbital stepping machine.” (See Peloton Patent SOF ¶ 111 (citing ’852 Patent,
col. 6, ll. 39-44 & fig. 1.)). VRO’s counterstatement asserts that this is a “conclusory argument
that the cited portions of Watterson discloses a claim element,” and that the statement is
ambiguous insofar as it does not identify to what “fitness equipment” it refers. (See Dkt. No. 232
at 86.) But it is obvious from the context that “the fitness equipment” as used in that paragraph
refers to the fitness equipment described in the preceding paragraphs of the same section (see,
e.g., id. at ¶ 77), and the statement is not conclusory insofar as it states a factual proposition
about the content of the Watterson patent and supports that proposition with admissible evidence.


                                                 9
Cir. 2003). Accordingly, these facts are deemed admitted, and summary judgment as to the

dependent claims too is warranted.

       Because the conclusion that the asserted claims of the ’513 patent are invalid is fatal to

VRO’s patent claims, the Court does not reach Peloton’s remaining arguments for invalidity and

noninfringement.3

       B.      Peloton’s Common Law Claims

       Peloton and the VDG Defendants both move for summary judgment on Peloton’s claims

as Third-Party Plaintiff. Those claims include alleged breaches of the 2012 Agreement, the 2014

Agreement, and the covenant of good faith and fair dealing; fraudulent inducement; and, as

against Coffey and Villency individually, tortious interference with Peloton’s contractual

relationship with VDG. The Court addresses each claim in turn.

               1.     Breach of the Warranties in the 2012 and 2014 Agreements

       The success of Peloton’s argument for invalidity dooms its claim for breach of the

warranties in the 2012 and 2014 Agreements. Those agreements obligated VDG to furnish a

product that would not infringe the intellectual property rights of third parties. (See 2012 Agmt.

§ 2.7(c); 2014 Agmt. § 8.2(a)(3).) The alleged violation of those provisions is therefore




       3
         For the same reason, the parties’ motions to preclude the testimony and reports of
various experts are denied as moot. These motions include Peloton’s motion to exclude the
testimony and report of Mark Peterson regarding patent damages (Dkt. No. 172); VRO’s motion
to exclude the expert testimony and report of Christopher Bakewell regarding patent damages
(Dkt. No. 173); VRO’s motion to exclude the expert testimony and report of Richard Goodin
regarding UltraCoach VR, an allegedly anticipatory prior art reference (Dkt. No. 180); Peloton’s
motion to exclude Lenz’s report and testimony (Dkt. No. 187), except to the extent that Lenz’s
opinion on anticipation by the Watterson Patent is precluded as explained above; and VRO’s
motion to exclude the testimony of Peloton’s expert Lee Rawls regarding invalidity and
noninfringement (Dkt. No. 190).


                                                10
premised on the infringement of a valid patent, a premise which the Court has now rejected.

Summary judgment to VDG on this claim is therefore granted.

               2.      Breach of the Covenant of Good Faith and Fair Dealing

       For similar reasons, summary judgment in VDG’s favor is also appropriate on Peloton’s

claim that VDG violated the covenant of good faith and fair dealing. “The covenant is violated

when a party to a contract acts in a manner that, although not expressly forbidden by any

contractual provision, would deprive the other of the right to receive the benefits under their

agreement.” Don King Prods., Inc. v. Douglas, 742 F. Supp. 741, 767 (S.D.N.Y. 1990). VRO’s

conduct, sharp as it may have been, has not deprived Peloton of the fruits of the 2012 and 2014

Agreements: in Peloton’s words, “a non-infringing, proprietary indoor bike.” (Dkt. No. 225 at

22.)

       C.      Fraudulent Concealment

       The parties each have moved for summary judgment on Peloton’s claim for fraudulent

concealment. “The elements of a fraudulent concealment claim under New York law are: (1) a

duty to disclose material facts; (2) knowledge of material facts by a party bound to make such

disclosures; (3) failure to discharge a duty to disclose; (4) scienter; (5) reliance; and (6)

damages.” De Sole v. Knoedler Gallery, LLC, 974 F. Supp. 2d 274, 314 (S.D.N.Y. 2013)

(citations and internal quotation marks omitted). “Under New York law, each element of a fraud

claim must be shown by clear and convincing evidence.” Banque Arabe et Internationale

D’Investissement v. Md. Nat’l Bank, 57 F.3d 146, 153 (2d Cir. 1995).

       At the motion to dismiss stage, this Court held that Peloton could proceed with its

fraudulent concealment claim on the theory alleged, that is, “that VDG fraudulently concealed

the imminent likelihood of an infringement claim against the Peloton Bike[,] . . . render[ing] the

transaction inherently unfair.” VR Optics, 2017 WL 3600427, at *5 (citations and internal


                                                  11
quotation marks omitted). VDG now contends that Peloton has not adduced any evidence that

VDG knew at the time it entered into the 2014 Agreement that the patent infringement suit was

in the offing, let alone enough that a reasonable jury could find knowledge by clear and

convincing evidence.

       Peloton emphasizes that it has proffered evidence that VDG knew of the existence of the

’513 patent before entering the 2014 Agreement. But, as the Court noted at the motion to

dismiss stage, Peloton must show a failure to disclose not the patent’s existence (Peloton

undisputedly knew about the patent), but rather the threat of an imminent lawsuit. See VR

Optics, 2017 WL 3600427, at *5. By the same token, it must show VDG’s knowledge of the

imminent litigation threat, not merely knowledge of the patent’s existence. Even after several

years of discovery, Peloton identifies no evidence that at the time the parties entered the

contract, roughly two years before VRO initiated suit, Villency and Coffey had already hatched

their plan. Even drawing all reasonable inferences in Peloton’s favor, the Court cannot conclude

that evidence of Villency and Coffey’s mere knowledge of the contract, without more, creates a

genuine dispute on this issue.

       In the alternative, Peloton urges that VDG at least knew of the threat of an impending

lawsuit by January 2016 — after entering into the 2014 Agreement but before the contract’s

expiration — when VDG had already initiated negotiations with the patent’s then-holder. (See

Peloton Contract SOF ¶¶ 81–91.) Had Peloton been informed at that time of the looming

litigation threat, it theorizes, it could have acquired the ’513 patent itself or ceased its ongoing

payments under the 2014 Agreement to VDG, depriving VDG (and therefore VRO) of the




                                                  12
capital necessary to acquire the patent.4 (See Dkt. No. 225 at 23.) But, conjecture

notwithstanding, Peloton has identified no evidence — let alone clear and convincing evidence,

as New York law requires — that it “actually relied” on VDG’s omission in forgoing these

potential routes. Merely hypothesizing a road not taken is not enough at this late stage to show

reliance. Thus, Peloton has failed to create a genuine dispute as to VDG’s knowledge during the

pre-Agreement period and Peloton’s reliance during the Agreement’s term. Summary judgment

to VDG on the fraudulent concealment claim is warranted.

       D.      Breach of the 2014 Agreement’s Obligation to Defend

       Peloton’s claim that VDG breached the 2014 Agreement by failing to defend Peloton

against the present action by VRO fares better. The contract’s unambiguous terms, the Court

concludes, obligated VDG to defend Peloton against VRO’s patent action.

       The contract contains an express provision imposing an obligation to “defend” Peloton

against claims “arising out of, or relating to, any violation or alleged violation of any intellectual

property rights regarding any of the Bike Intellectual Property.” (2014 Agmt. § 7.1(b).)

Notwithstanding that language, VDG contends that outside the insurance context, contractual

duties to defend are coextensive with the duty to indemnify, and thus are not triggered absent a

finding of liability. (Dkt. No. 227 at 12–13.)

       It is true that “[u]nder New York law, the ‘duty to defend’ is presumed only in insurance

policies[, and] the common law imposes no such duty on contractual indemnitors more

generally.” Dresser-Rand Co. v. Ingersoll Rand Co., No. 14-CV-7222, 2015 WL 4254033, at *7

(S.D.N.Y. July 14, 2015) (emphasis added). “Accordingly, an indemnitor’s obligation to defend


       4
         VDG does not contest, and the Court therefore assumes for the purposes of these motions,
that VDG owed an ongoing duty to disclose material facts to Peloton while the 2014 Agreement was
operative.


                                                  13
must emanate (if at all) from the language of the contract.” Id. But “[i]f a contractual defense

obligation is, by its own terms, exceedingly broad, a court will not artificially circumscribe it

simply because the indemnitor is not an insurer.” Id.; see also McCleary v. City of Glens Falls,

819 N.Y.S.2d 607, 609 (App. Div. 3d Dep’t 2006) (“Although [Defendant] contends that its duty

to defend is no broader than its duty to indemnify because it is not an insurer . . . , that distinction

has no significance here, where the [Plaintiff] is due the full benefit of the bargain it reached

. . . under the clear and unambiguous terms of the licensing agreement.”). In short, “[o]utside the

context of insurance policies, contractual defense obligations are generally treated like any other

contractual provision.” Dresser-Rand Co., 2015 WL 4254033, at *7. Here, the defense clause

admits of no limiting construction; VDG expressly agreed to “defend . . . Peloton . . . against any

claim . . . arising out of, or relating to, any violation or alleged violation” of the relevant rights,

and no doctrine of New York law requires the Court to disregard that unambiguous command.

        VDG also contends that even if it has an independent contractual obligation to defend,

that obligation nonetheless does not extend to this suit, because the alleged violation here does

not “regard[] any of the Bike Intellectual Property.” Id. VDG understands the “Bike Intellectual

Property” to encompass only the intellectual property designed, made, or produced by

VDG (according to VDG, solely the bike frame).5 (See Dkt. No. 227 at 11–12.) On VDG’s




        5
          The provision of the 2014 Agreement defining “Bike Intellectual Property” reads:
“Peloton shall be the sole and exclusive owner of all intellectual property relating to the Bikes,
including, without limitation, all [intellectual property] conceived, made or produced by
Villency . . . [or] as the result of the joint efforts of Peloton and Villency prior to or during the
Term of this Agreement (collectively, the ‘Bike Intellectual Property’).” (2014 Agmt. § 1.7(a).)
The interpretive dispute therefore hinges on whether the designatum of the term “Bike
Intellectual Property” is “all intellectual property relating to the Bikes,” or, instead, only that
intellectual property “conceived, made or produced by Villency . . . [or] as the result of the joint
efforts of Peloton and Villency.”


                                                   14
understanding, this suit does not “regard” that frame, but rather “regards” Peloton’s interactive

technology, which it maintains was designed and supplied by other contractors.

        Peloton vigorously contests VDG’s interpretation of the term “Bike Intellectual

Property,” but the Court finds it unnecessary to resolve that disagreement. Even if VDG is

correct that “Bike Intellectual Property” refers to only those components of the bike undisputedly

designed by VDG, the Agreement’s terms unambiguously obligate VDG to defend Peloton

against VRO’s suit. The Agreement places upon VDG an obligation to defend Peloton against

infringement claims “regarding any of the Bike Intellectual Property.” (2014 Agmt. § 7.1(b).)

VRO’s patent claims rest in part on the assertion that the bike frame itself satisfies some

limitations of the ’513 Patent. For example, independent claim 1 discloses “geographically-

separated fitness equipment” comprising “at least one operating component,” ’513 Patent col. 23

ll.14, 18, independent claim 2 discloses the system in claim 1 “wherein the fitness equipment is

one selected from the group . . . [including] an exercise bike,” id. col. 23 ll. 41–43, dependent

claim 4 discloses the system defined in claim 1 wherein the operating component “is one

selected from the group consisting of[, inter alia] . . . a flywheel,” id. col. 23 ll. 52–53, and

independent claim 6 discloses “fitness equipment” comprising “at least one operating component

configured to provide an aspect of exercise for a user of the fitness equipment,” id. col. 23 ll. 59–

61. The alleged violation therefore “regard[s] Bike Intellectual Property,” even on VDG’s

narrow understanding of that term, because the violation is predicated on the Bike Intellectual

Property satisfying certain necessary elements of VDG’s case.

        In response, VDG opines that “no one is suing Peloton for selling conventional fitness

equipment, like a stationary bike,” because the “innovative aspect of the ’513 Patent is the

interactive technology.” (Dkt. No. 250 at 8.) Fair enough, but that observation cannot override




                                                  15
the unambiguous terms of the contract, which require VDG to defend Peloton against actions

that “regard” the Bike Intellectual Property — not solely against actions wherein the Bike

Intellectual Property is alleged to embody the “innovative aspect” of the asserted patent. The

Bike Intellectual Property, as VDG defines it, was an essential part of VRO’s patent case. Had

VDG preferred a narrower defense obligation, it could have bargained for one.6 VDG is bound

to the terms of the agreement struck.

       VDG also cites this Court’s prior opinion at the motion to dismiss stage in service of its

cause. That opinion stated that “if there is no contributory or direct infringement of the product

created pursuant to the Agreements, there is no breach of contract.” VR Optics, 2017 WL

3600427, at *3. That remark, however, pertained to the Agreements’ guarantee that the Bike

Intellectual Property would not infringe any third parties’ rights — not to the duty to defend. See

id. It is thus of no help to VDG here.

       It is undisputed that on September 9, 2016, Peloton served notice to VDG invoking the

2014 Agreement’s indemnification and defense clause, and VDG has so far failed to fulfill those

putative obligations. (See Dkt. No. 286 ¶ 206.) Accordingly, summary judgment in favor of

Peloton is warranted on its claim that VDG breached the 2014 Agreement by failing to defend

against VRO’s claims.

       E.      Tortious Interference

       Finally, Villency and Coffey seek summary judgment on Peloton’s claim that they

tortiously interfered with the contract between Peloton and VDG. Under New York law, a


       6
          Indeed, a comparison of the 2012 Agreement and the 2014 Agreement illustrates that
VDG knew how to phrase a narrower defense obligation. The 2012 Agreement’s terms obligate
VDG only to defend against alleged violations of VDG’s warranty of noninfringement, which in
turn is limited to circumstances where VDG’s contributions themselves infringe a third party’s
rights. (See 2012 Agmt. §§ 2.7(c), 6.1.)


                                                16
tortious interference claim requires a showing that (1) a valid contract exists; (2) a third party had

knowledge of the contract’s existence; (3) that third party intentionally and improperly procured

the breach of the contract; and (4) the breach resulted in harm to the plaintiff. See TVT Records

v. The Island Def Jam Music Grp., 412 F.3d 82, 88 (2d Cir. 2005) (citing Finley v. Giacobbe, 79

F.3d 1285, 1294 (2d Cir. 1996)); see also Israel v. Wood Dolson Co., 1 N.Y.2d 116, 120 (1956).

An employee or agent of a corporate party to the contract is considered a “third party” if the

employee or agent “exceeded the bounds of his or her authority” in procuring the breach. In re

MF Glob. Holdings Ltd. Inv. Litig., 998 F. Supp. 2d 157, 186 (S.D.N.Y. 2014), aff’d sub nom. In

re MF Glob. Holdings Ltd. Inv. Litig. (DeAngelis v. Corzine), 611 Fed. App’x. 34 (2d Cir. 2015)

(quoting Finley, 79 F.3d at 1295). Further, a corporate officer is liable for inducing a principal to

breach the contract when the officer’s actions were motivated by his or her own personal gain, as

distinguished from the corporation’s interest. Albert v. Loksen, 239 F.3d 256, 275 (2d Cir.

2001).

         Because the Court has determined that VRO did not breach any warranty, Peloton’s claim

for tortious interference must be premised on the breach of the duty to defend. But Peloton has

produced no evidence that Villency and Coffey were acting outside the bounds of their authority

or in their own interest, as distinguished from VDG’s, when they induced VDG to refuse to

defend Peloton in this action. Summary judgment in Villency and Coffey’s favor is warranted.

         F.     Motions to Seal

         Finally, the parties move to seal portions of most of the submissions filed in connection

with their substantive motions, including the briefs, exhibits, and Rule 56.1 statements and

counterstatements. (See Dkt. Nos. 178, 185, 189, 195, 203, 219, 223, 229, 230, 234, 241, 254,

255, 256.) The public has both a common law and a “qualified First Amendment right” of

access to “judicial documents” and judicial proceedings. See Lugosch v. Pyramid Co. of


                                                 17
Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (quoting Hartford Courant Co. v. Pellegrino,

380 F.3d 83, 91 (2d Cir.2004)). “The presumption of access is based on the need for federal

courts, although independent — indeed, particularly because they are independent — to have a

measure of accountability and for the public to have confidence in the administration of justice.”

Id. at 119 (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir.1995)).

       The three-step process articulated in Lugosch v. Pyramid Co. of Onondaga governs

whether a document may be placed under seal:

               First, a court must determine whether the presumption of access
               attaches. A presumption of access attaches to any item that
               constitutes a “judicial document” — i.e., an “item . . . relevant to the
               performance of the judicial function and useful in the judicial
               process.” Second, if the court determines that the item to be sealed
               is a “judicial document,” the court must then determine the weight
               of the presumption of access. “[T]he weight to be given the
               presumption of access must be governed by the role of the material
               at issue in the exercise of Article III judicial power and the resultant
               value of such information to those monitoring the federal courts.”
               “Generally, the information will fall somewhere on a continuum
               from matters that directly affect an adjudication to matters that come
               within a court’s purview solely to insure their irrelevance.” Finally,
               after determining the weight of the presumption of access, the court
               must “balance competing considerations against it.” “Such
               countervailing factors include but are not limited to the danger of
               impairing law enforcement or judicial efficiency and the privacy
               interests of those resisting disclosure.”

Mut. Marine Office, Inc. v. Transfercom Ltd., No. 08-CV-10367, 2009 WL 1025965, at *4

(S.D.N.Y. Apr. 15, 2009) (quoting Lugosch, 435 F.3d at 119, 120) (internal citations omitted).

“[D]ocuments may be sealed if specific, on the record findings are made demonstrating that

closure is essential to preserve higher values and is narrowly tailored to preserve that interest.

Broad and general findings by the trial court, however, are not sufficient to justify closure.”

Lugosch, 435 F.3d at 120 (quoting In re New York Times Co., 828 F.2d 110, 116 (2d Cir.1987))

(internal citations omitted). “The party seeking the sealing of judicial documents bears the



                                                 18
burden of showing that higher values overcome the presumption of public access.” Alexandria

Real Estate Equities, Inc. v. Fair, No. 11-CV-3694, 2011 WL 6015646, at *2 (S.D.N.Y. Nov. 30,

2011) (citing DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d Cir.1997)).

        The parties have done little more in support of their present motions than note that

relevant portions of the evidentiary record are designated as “Attorney’s Eyes Only” or

“Confidential” under the governing protective order. But at the motion to dismiss stage, this

Court admonished the parties for their failure to heed Lugosch’s teaching, noting that the mere

existence of a protective order does not perforce justify sealing documents under Lugosch. VR

Optics, 2019 WL 2121690, at *8.7

        Admittedly, the presumption’s force is at its nadir with respect to filings in support of the

motions that have now been denied as moot, given that those documents have come within the

Court’s “purview solely to [e]nsure their irrelevance.” Lugosch, 435 F.3d at 119 (citation

omitted). Nonetheless, even a weak presumption of access governs in the absence of

countervailing interests, and the parties have made little effort to demonstrate or explain why

specific filings implicate their countervailing interests or how the proposed redactions are

tailored to protecting those interests.

        Accordingly, on or before April 27, 2020, the parties are directed to file on the public

docket unredacted versions of all documents previously filed under seal in connection with the

substantive motions. Alternatively, on or before April 27, 2020, the parties may move for leave



        7
          Peloton argues that the presumption of access does not attach to deposition testimony
and other pretrial discovery because such material has not “historically been open to the press
and general public.” Lugosch, 435 F.3d at 120 (citation omitted). But as Lugosch makes
abundantly clear, “documents submitted to a court for its consideration in a summary judgment
motion are — as a matter of law — judicial documents to which a strong presumption of access
attaches, under both the common law and the First Amendment.” Id. at 121.


                                                 19
to file under seal revised redacted versions of these documents, provided that any proposed

redactions are limited to those portions of the documents that independently satisfy the standards

set forth in Lugosch and provided that the party proposing the redaction supply a specific

explanation of how those standards are met.

IV.    Conclusion

       For the foregoing reasons, Defendant’s motion for summary judgment of

noninfringement and invalidity is GRANTED. Defendant’s motion to exclude the testimony of

Steven Lenz is GRANTED in part and DENIED in part as moot. Third-Party Plaintiff’s motion

for summary judgment is GRANTED in part and DENIED in part. Third-Party Defendants’

motion for summary judgment is GRANTED in part and DENIED in part. The remaining

evidentiary motions are DENIED as moot. The motions to seal are DENIED without prejudice

to renewal.

       The Clerk of Court is directed to close the motions at Docket Numbers 172, 173, 178,

180, 185, 187, 189, 190, 195, 196, 199, 203, 207, 219, 223, 229, 230, 234, 241, 254, 255, and

256.

       SO ORDERED.

Dated: April 2, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                20
